OPINION — AG — ** PHARMACY — DISTRIBUTE DRUGS — LICENSED ** THERE ARE SEVERAL LICENSED PHYSICIANS AND SURGEONS IN THIS STATE WHO MAINTAIN DISPENSARIES WHEREIN PRESCRIPTIONS OF SAID PHYSICIANS AND SURGEONS FOR THEIR OWN PATIENTS ARE `COMPOUNDED' AND DISPENSED. IN THESE DISPENSARIES SAID PRESCRIPTIONS ARE COMPOUNDED BY THE MIXING OF TWO OR MORE DRUGS, CHEMICALS, PHARMACEUTICAL PREPARATIONS AND/OR MEDICINE. THE COMPOUNDING REQUIRE KNOWLEDGE OF APOTHECARY WEIGHTS AND MEASURES, TOXICOLOGY, INCOMPATIBILITIES, ETC. . . . IS IT UNLAWFUL FOR SUCH PRESCRIPTIONS TO BE SO COMPOUNDED AND DISPENSED BY A PERSON OTHER THAN SAID PHYSICIAN AND SURGEONS, WHICH PERSON IS NOT A REGISTERED PHARMACIST OR ASSISTANT PHARMACIST OF THIS STATE NOR WORKING UNDER THE IMMEDIATE SUPERVISION OF ONE ? — IT IS UNLAWFUL FOR PRESCRIPTIONS, SUCH AS MENTIONED, TO BE COMPOUNDED AND DISPENSED. (DRUGS, DISPENSE, PRESCRIPTION, PATIENTS) CITE: 59 O.S. 334 [59-334], 59 O.S. 341 [59-341] (FRED HANSEN)